Citation Nr: 1332249	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  08-21 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to an effective date earlier than July 25, 2007, for service connection for a residual scar from a laparoscopy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2012), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from January 1989 to June 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2005, February 2008, and January 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The December 2005 RO decision denied service connection for a psychiatric disorder (listed as depression).  

The February 2008 RO decision granted service connection and a 10 percent rating for a residual scar from a laparoscopy, effective July 25, 2007.  

The January 2009 RO decision denied service connection for PTSD and for a right shoulder disability.  

In August 2013, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.  

In a February 2008 decision, the RO determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a psychiatric disorder.  Subsequent to the December 2005 RO decision, in October 2007, the Veteran submitted additional service treatment records, including a report of mental status evaluation and a separation examination report, that were not of record.  Additionally, the Veteran's service personnel records, which were not of record at the time of the December 2005 RO decision, were associated with the record in April 2008.  As additional official service department records have been received relating to the Veteran's claim, VA must reconsider the Veteran's claim for entitlement to service connection for a psychiatric disorder, without regard to the finality of the December 2005 RO decision.  38 C.F.R. § 3.156(c) (2012).  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD, and for a right shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At her August 2013 hearing before the Board, the Veteran withdrew her appeal concerning the issue of entitlement to an effective date earlier than July 25, 2007, for service connection for a residual scar from a laparoscopy.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to an effective date earlier than July 25, 2007, for service connection for a residual scar from a laparoscopy been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c).  

At her August 2013 hearing before the Board, the Veteran stated she was withdrawing her appeal as to the issue of entitlement to an effective date earlier than July 25, 2007, for service connection for a residual scar from a laparoscopy.  The Board finds that the Veteran's statement indicating her intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the Veteran has withdrawn her appeal as to the issue of entitlement to an effective date earlier than July 25, 2007, for service connection for a residual scar from a laparoscopy, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.   Accordingly, the issue of entitlement to an effective date earlier than July 25, 2007, for service connection for a residual scar from a laparoscopy, is dismissed.  


ORDER

The appeal concerning the issue of entitlement to an effective date earlier than July 25, 2007, for service connection for a residual scar from a laparoscopy, is dismissed.  


REMAND

The remaining issues on appeal are entitlement to service connection for a psychiatric disorder, to include PTSD, and for a right shoulder disability.  

The Veteran contends, essentially, that she has a psychiatric disorder, to include PTSD, that is related to or had its onset during her period of service.  She specifically maintains that she has a psychiatric disorder, to include PTSD, as a result of sexual harassment by her section sergeant during her period of service.  She reports that she was cornered in a barracks stairway by her section sergeant and other male authorities and that she was humiliated and asked for sexual favors.  She indicates that she reported the incident to her first sergeant, but that no actions were taken, and that such incidents occurred again.  The Veteran states that after the incidents in service, she experienced nightmares, behavioral changes such as missing work, changes in her performance, and that she has been suffering from depression and anxiety.  She indicates she has problems with male authority figures and that she cannot hold gainful employment if her supervisor is a male.  She also reports that she has had problems with having relationships.  

The Veteran is competent to report having psychiatric problems in service and psychiatric problems since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on active duty from January 1989 to June 1992.  Her DD Form 214 indicates that her occupational specialty was quartermaster and chemical equipment repairer.  She was discharged under honorable conditions (general).  The Veteran's service personnel records indicate that she was not awarded decorations evidencing combat.  The records refer to multiple problems with paying bills and indebtedness.  

The Veteran's service treatment records do not show treatment for any psychiatric problems, including PTSD.  A February 1992 report of mental status evaluation noted that the Veteran's behavior was normal, that she was fully oriented, and that her mood or affect was unremarkable.  The examiner indicated that the Veteran's thought process was clear, that her thought content was normal, and that her memory was good.  The examiner maintained that the Veteran had the mental capacity to understand and participate in scheduled proceedings.  A February 1992 separation examination report included a notation that the Veteran's psychiatric evaluation was normal.  

Post-service private and VA treatment records show treatment for variously diagnosed psychiatric disorders, including a major depressive disorder and an anxiety disorder, as well as for PTSD.  

The Veteran has not been afforded a VA examination with the goal of arriving at an opinion as to the etiology of any current psychiatric disorder, to include PTSD.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

As to the Veteran's claim for entitlement to service connection for a right shoulder disability, she essentially contends that such disorder had its onset during service and has continued since her period of service.  She specifically maintains that she first injured her right shoulder on a rifle range during service.  She states that her M-16 jammed when she was qualifying, and that it kicked into her shoulder and knocked it out of place.  The Veteran indicates that she was transferred to the Darnell Army Community Hospital in Foot Hood, Texas, and that they popped her shoulder back into place.  She reports that she has suffered from right shoulder problems since that time.  

The Veteran is competent to report a right shoulder injury in service; continuous right shoulder symptomatology since service; and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of any right shoulder problems.  

Post-service private and VA treatment records show that the Veteran was treated for variously diagnosed right shoulder problems on numerous occasions.  Such records also refer to possible intercurrent right shoulder injuries.  

The Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to her claim for service connection for a right shoulder disability.  Such an examination must also be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examinations, any outstanding records of pertinent treatment must be obtained and added to the record.  

Finally, at the August 2013 Board hearing, the Veteran specifically testified that she was treated at the Darnell Army Community Hospital in Foot Hood, Texas during her period of service for a right shoulder problem.  There is no indication in the record that a specific attempt has been made to obtain any possible treatment records from the Darnell Army Community Hospital in Foot Hood, Texas.  An attempt must be made to obtain any such records.  

Accordingly, the appeal is REMANDED for the following:  

1.  Contact any and all appropriate sources and request that a search be conducted for any treatment records pertaining to the Veteran for right shoulder problems at the Darnall Community Hospital in Fort Hood, Texas during her period of service from January 1989 to June 1992.  If more details are required to conduct such search, the Veteran must be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, must be documented in the claims file, and the Veteran informed of any negative results.  If the records are not obtainable the RO must render a specific finding that further efforts to obtain such records would be futile.  

2.  Ask the Veteran to identify all medical providers who have treated her for psychiatric problems, to include PTSD, as well as for right shoulder problems, since March 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform the Veteran of such, and advise her she may obtain and submit those records.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining whether any currently diagnosed psychiatric disorder, to include PTSD, is etiologically related to the Veteran's period of service.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

Prior to the examination, the RO must identify for the examiner any stressor or stressors that are established by the record.  

If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record (whether by the RO or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  In offering these assessments, the examiner must acknowledge and comment on any lay evidence indicating a change in the Veteran's behavior as compared to her personality prior to entering active duty.  

If the examination results in psychiatric diagnoses other than PTSD, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorders, other than PTSD, are related to and/or had their onset during the Veteran's period of service.  In offering these assessments, the examiner must acknowledge and comment on any lay evidence indicating a change in the Veteran's behavior as compared to her personality prior to entering active duty.  

The examiner must specifically acknowledge and discuss the Veteran's reports that she suffered psychiatric problems during her period of service and continuous psychiatric problems since service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of her claimed right shoulder disability.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  The examiner must diagnose all current right shoulder disabilities.  

Based on a review of the claim file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right shoulder disabilities are related to and/or had their onset during her period of service.  The examiner must specifically acknowledge and discuss the Veteran's reports that she suffered from a right shoulder injury during her period of service and continuous right shoulder problems since service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Then readjudicate the appeal.  If either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


